Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter

The following is an examiner’s statement of reasons for allowance: 

Claims 1 - 20 are pending.  
Claims 1, 8, 15 are allowed based on the following:

        The prior art of record considered individually or in combination, fails to fairly show or suggest wherein establish an association between a graphical identifier comprising an icon or a visual object and a first group-based communication channel, and in addition display a group-based messaging communication associated with a second group-based communication channel, and wherein receive a user input associated with the second group-based communication channel, wherein the user input comprises selecting a graphical identifier in order to associate the graphical identifier with a set of messaging communications, and in response to receiving the user input, display the set of messaging communications in the first channel, in addition to the other limitations in the specific manner as recited in claims 1 - 20.  
  
Claims 2 - 7 are allowed due to allowed base claim 1.  
Claims 9 - 14 are allowed due to allowed base claim 8.  
Claims 16 - 20 are allowed due to allowed base claim 15.  

          So as indicated by the above statements, Applicant's arguments have been considered persuasive, in light of the set of claims with limitations as well as the enabling portions of the specification.    The dependent claims further limit the independent claims and are considered allowable on the same basis as the independent claims as well as for the further limitations set forth.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”



/KYUNG H SHIN/                                                                                                     3/31/2021Primary Examiner, Art Unit 2443